Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REMARKS
1.   	On pages 15-16 of the remark Applicant argued prior art never mention obtaining aggregating information by aggregation first address information and at least one piece of second address information, as recited by Applicant’s claim 1
 	
In response:
 	The examiner respectfully disagrees. Prior art Ghosh at Fig.9, Col 17, lines 1-62 shows and discloses a host computing device generates and sends packet data to another device. Col. 5, lines 11-30 discloses when a packet is generated it includes five field in the header (i.e protocol, Source IP address, Destination IP address, Source port and Destination port) that are used to route packets through the physical network. Here source address corresponding to first address and destination address corresponding to second address and since they are included in the same header of the same packet that means generating aggregated address information by aggregation first address information and at least one piece of second address information. 
 	For the above reasons, examiner maintains the rejection   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.


3.	Claims 1, 8-9, 13-14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication US 2019/0081904 to Bohrer et al. (hereinafter Bohrer) in view of U.S. Patent No US 10,263,832 to Ghosh et al. (hereinafter Ghosh)

 	As to claims 1, 9, 13 and 18, Bohrer discloses a physical machine, comprising: 
 	an intelligent network interface card (Bohrer; Fig.1: NIC); 
 	a processor (Bohrer; [0006]); and 
 	a memory (Bohrer; [0006]); 
 	wherein the processor runs a host and a virtual machine by executing instructions stored in the memory (Bohrer; [0006]); 
 	wherein the intelligent network interface card is to 
 	parse a  first packet to obtain an identifier of the first packet (Bohrer; [0026] discloses extracts an identifier from the packet), 
 	update a control field of a first memory buffer (mbuf) based on the identifier of the first packet (Bohrer; [0026]-[0027]; [0012] discloses a rule engine preprocesses the packets in the flow, for example by modifying the packet headers (changing and/or removing or adding specified header fields and after preprocessing NIC writes the initial data packet from the NIC to a temporary buffer), and 
 	store a payload of the first packet, or a packet header and a payload of the first packet into the first address space through direct memory access (DMA) based on an aggregation position of the first packet, wherein the aggregation position is a position of the first address information relative to at least one piece of second address information when the first address information and the at least one piece of second address information are aggregated, wherein the at least one piece of second address information indicates a second address space that is in the virtual machine and that is allocated to a second packet, and wherein the second packet is received by the intelligent network interface card and belongs to a same data flow as the first packet (Bohrer; [0027]; [0012] discloses after preprocessing NIC writes the initial data packet from the NIC to a temporary buffer means packet is stored in the buffer. Since packet includes payload means store a payload of the packet. Here Bohrer is applied for the 1st alternative “store a payload of the first packet”); 
 	Bohrer discloses a buffer, but fails to disclose wherein the buffer further comprises first address information allocated to the first packet, and the first address information indicates a first address space in the virtual machine. However, Ghosh discloses 
 	wherein the first mbuf further comprises first address information allocated to the first packet, and the first address information indicates a first address space in the virtual machine (Ghosh; Fig.9; Col. 17, lines 1-62 discloses Upon receiving a packet of inbound packets 130 and assigning the packet to receipt queue 124A for virtual machine 104A corresponds to first address information allocated to the first packet. NIC 106 may write packet data for the packet to a packet data buffer memory location indicated by an empty receipt descriptor. NIC 106 may further populate the no longer empty receipt descriptor with a description of the packet data (e.g., length), and advance the receipt queue 124A to indicate to virtual router 300 that a new packet has been pushed to receipt queue 124A. Virtual router 300 may then copy values of the receipt descriptor from receipt queue 124A to virtual driver 106A to indicate to virtual machine 106A that the new packet has been copied to buffer 108A corresponds to a first address space in the virtual machine)   
 	wherein the host is to generate aggregated address information by aggregating the first address information with the at least one piece of second address information based on an updated control field in the first mbuf (Ghosh; Fig.9; Col. 17, lines 1-62 discloses emulator may share information describing the physical address spaces of virtual machines with the virtual host to enable mapping of the virtual machines physical memories into the address space of virtual host. Col. 13, lines 22-32 discloses Each of receipt queues thus queues packets for a particular virtual machine of server. Virtual machines may obtain packet data for packets directly from corresponding receipt queues, rather than from virtual router. For example, on receiving an indication that a packet has been enqueued to receipt queue, VM may read from the packet buffer of receipt queue and process the packet. The techniques may thus avoid first writing the packets to the virtual router space in system memory, which may improve bus and/or memory utilization by components of server); and 
 	wherein the virtual machine is to read the aggregated address information to obtain data in an address space indicated by the aggregated address information (Ghosh; Fig.9; Col. 13, lines 22-32 discloses Each of receipt queues thus queues packets for a particular virtual machine of server. Virtual machines may obtain packet data for packets directly from corresponding receipt queues, rather than from virtual router. For example, on receiving an indication that a packet has been enqueued to receipt queue, VM may read from the packet buffer of receipt queue and process the packet. The techniques may thus avoid first writing the packets to the virtual router space in system memory, which may improve bus and/or memory utilization by components of server).
 	It is obvious for a person of ordinary skilled in the art to combine the teachings before the effective filing date of the invention. One would be motivated to combine the teachings in order to determine the location of the packet based on the address information and thus provide a QoS. 

 	As to claim 8, the rejection of claim 1 as listed above is incorporated herein. In addition, Bohrer- Ghosh discloses wherein the intelligent network interface card is further to:
 	parse a third packet to obtain information carried in the third packet, wherein the information carried in the third packet indicates that the third packet is a packet that does not need to be aggregated (Ghosh; Fig.9; Col. 17, lines 1-62,
 	add third indication information to a third flag of a control field of a third mbuf, wherein the third indication information is used to indicate that the third packet needs to be immediately sent, the third mbuf further comprising third address information allocated to the third packet, and the third address information indicating a fourth address space in the virtual machine (Ghosh; Fig.9; Col. 17, lines 1-62, and
 	store a packet header and a payload of the third packet into the fourth address space through DMA (Ghosh; Fig.9; Col. 17, lines 1-62;
 	wherein the host 1s further to send a notification to the virtual machine (Ghosh; Fig.9; Col. 17, lines 1-62; and
 	wherein the virtual machine is further to read the third address information based on the notification to obtain the third packet stored in the fourth address space (Ghosh; Fig.9; Col. 17, lines 1-62)

 	As to claim 14, the rejection of claim 13 as listed above is incorporated herein. In addition, Bohrer- Ghosh discloses wherein the aggregation position of the first packet is an initial position, and the data in the address space further comprises a packet header of the first packet (Bohrer; [0026]).

Allowable Subject Matter
	Claims 2-7, 10-12, 15-17 and 19-20 are objected, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL CHOUDHURY whose telephone number is (571)270-3001. The examiner can normally be reached M-F 8AM-6P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 5712723905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAISAL CHOUDHURY/Primary Examiner, Art Unit 2478